DETAILED ACTION
This office action is in response to after final amendment filed 12/06/2021.
	Claims 1-5 are pending. Claims 6-7 have been canceled. 

Allowable Subject Matter
Claims 1-5 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting a method of manufacturing a photo-emission semiconductor device comprising forming a light reflection layer on a semiconductor layer, forming a plating seed layer on the light reflection layer, forming a SiO2 cap layer on the plating seed layer exposing only an end surface of the plating seed layer, and forming a protective layer by electroless plating using the plating seed layer, wherein the SiO2 cap layer does not cause an oxidation-reduction reaction in a plating bath used to form the protective layer by electroless plating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU CHEN/Primary Examiner, Art Unit 2815